Citation Nr: 1104465	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge 
in September 2008.  A transcript of the hearing is of record.

In November 2008 the Board remanded the Veteran's claim to obtain 
additional development.  In response, the RO sent a letter to the 
Veteran requesting additional information, obtained additional VA 
medical reports, scheduled the Veteran for a VA examination and 
transferred the Veteran's case to the Director of the 
Compensation and Pension Services.  The RO has substantially 
complied with the mandates of the remand and no additional 
development is needed.


FINDINGS OF FACT

1.  The Veteran's single service-connected disability is vascular 
cluster headaches, rated as 50 percent disabling; his combined 
service-connected disability rating is 50 percent.

2.  The Veteran's service-connected disability does not preclude 
substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  See also December 2008 VA notification letter.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records, and 
Social Security Administration (SSA) records.  Further, the 
Veteran submitted additional treatment records as well as written 
statements in support of his claim, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in September 2008.  By 
letter issued in October 2008, the RO also asked the Veteran to 
submit additional information with regard to his employment 
status and weekly wages.  No information in this regard has been 
received.  Rather, the Veteran has indicated that he has no 
additional information to submit.  See July 2010 30 Day Waiver 
Notice & SSOC Notice Response.

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in July 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Although 
the RO requested that the Veteran provide additional details 
concerning his current employment, the Veteran failed to do so.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  TDIU

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disability.  
Specifically, he alleges that he is unable to work because of the 
incapacitating headache clusters from which he suffers 3 to 6 
months out of the year.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
The Veteran's employment history, his educational and vocational 
attainment, as well as his particular physical disabilities are 
to be considered in making a determination on unemployability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not his age or to any impairment caused by non-
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran's single service-connected disability is 
vascular cluster headaches, rated as 50 percent disabling.  The 
Veteran's combined service-connected disability rating is 50 
percent.  As such, the percentage criteria for TDIU are not met.  
See 38 C.F.R. § 4.16(a) (2010).  

As the Veteran fails to meet the applicable percentage standards, 
the Board will now consider whether he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability on an extraschedular basis.  
Relevant factors include, but are not limited to, the nature of 
his service connected disabilities, employment history, education 
and level of vocational attainment.  See 38 C.F.R. § 4.16(b) 
(2010).  

A review of the Veteran's claims file finds many references to 
his educational background and employment history.  His April 
2004 Application for Increased Compensation Based on 
Unemployability indicated that he completed high school and two 
years of college.  In addition, he was employed as a glassblower 
by Precision Glassblowing from November 1991 to March 2003.  He 
indicated that he earned his highest annual income, $40,000, in 
1997 while employed by Precision Glassblowing.  However, he 
asserts that his service-connected cluster headaches began to 
affect his fulltime employment in March 2003, and that he was 
terminated by Precision Glassblowing at that time due to his 
inability to adhere to a schedule and production quotas.  

However, several months later, in September 2003, he was hired as 
a glassblower on a fulltime basis by Lato Scientific, Inc.  In 
November 2003, he indicated that he was "forced to resign" from 
Lato Scientific due to the frequency and severity of his 
headaches.  However, correspondence from Lato Scientific dated in 
July 2004 suggested that it was the Veteran's decision to resign 
on account of his headaches and medications, and that his 
employers did not force his resignation.  This was the last time 
he was employed on a fulltime basis.  

In approximately December 2006, the Veteran received a job offer 
from his previous employer, Precision Glassblowing, who hired him 
back as a private contractor due to his specialized glassblowing 
skills.  However, he is now considered an independent contractor, 
rather than an employee, by the Internal Revenue Service, and is 
not afforded health insurance or retirement benefits through his 
current professional relationship with Precision Glassblowing.  
The Veteran is currently 54 years old.  

In an August 2007 decision, the Social Security Administration 
(SSA) found that the Veteran had been disabled since March 2003.  
The Board notes that qualification for SSA disability benefits 
does not automatically qualify a veteran for TDIU, even where, as 
here, the SSA determination was based on the Veteran's service-
connected disability.  Put another way, the SSA determination is 
not controlling or binding on VA, although it is pertinent 
evidence, and represents evidence to be considered in the VA 
determination of qualification for TDIU.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 
2 Vet. App. 363, 370-71 (1992); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  Nonetheless, the Board must give the body of 
SSA evidence, including the SSA determination, appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).

In a January 2005 VA examination report, the examiner noted that 
the Veteran's headaches were incapacitating and that he was 
unemployable due to the frequency and chronicity of these 
headaches.  

VA outpatient reports show follow-up treatment for headaches.  An 
October 2006 neurology clinic note indicated that the Veteran 
reported multiple "cycles" of headaches lasting up to six months 
and occurring at least once per year, typically in the spring or 
fall.  During one of these cycles, he had headaches multiple 
times per day.  He described the headaches as similar to a "brain 
freeze" on the left side only.  Pain was 10/10 after building 
from 4-5/10 and lasted from 2 to 16 hours with 30 to 40 minutes 
of relief.  Associated symptoms included left-sided eye redness, 
photosensitivity, watering, and his sinuses being "jammed shut."  
Objective evaluation was essentially normal, however.  The 
assessment was cluster headaches by history, no abnormalities 
found on examination.  The reinstatement of oxygen therapy was 
recommended.

An April 2007 neurology note reflects that the Veteran elicited a 
long history of headaches.  He stated he had three months of 
headaches last fall, from November to January, accompanied by 
facial pain, watering of the left eye, and facial fullness.  He 
added that he had been on several prophylactic agents without 
much success.  After examination, which was essentially normal, 
the assessment was long history of cluster headaches, currently 
symptom free.  The Veteran was prescribed home oxygen for use 
during his cluster headaches.

Pursuant to the Board's November 2008 remand instructions, the RO 
mailed correspondence to the Veteran dated December 2008 which 
asked him to provide additional information regarding his 
employment status from 2003 to the present, to include 
information regarding the type of employment that he participated 
in during that time, the number of hours worked, and his weekly 
salary.  The Board found this information was necessary to 
determine whether or not the Veteran's job as an independent 
contractor constitutes work that is more than marginal.  However, 
a May 2009 Report of Contact indicated that the Veteran received 
the December 2008 correspondence, but indicated that he was not 
going to submit any additional evidence.  

Also pursuant to the Board's November 2008 remand instructions, 
the Veteran was afforded a VA examination in July 2009.  Based on 
a review of the claims file and the Veteran's history, the 
examiner concluded that it was more likely as not that his 
service-connected headaches rendered him unable to follow any 
type of standard work schedule.  However, the examiner determined 
that the Veteran is able to "work intermittently on a part-time 
basis as an independent contractor due to the fact that he works 
in a field with limited skilled workers."  The examiner deferred 
to the information obtained during development of the case as to 
the Veteran's actual take-home pay and whether he is able to earn 
a living wage on that basis.  The examiner concluded that the 
Veteran is clearly unable to adhere to the schedule which would 
be required in any other competitive job or substantially gainful 
occupation, and thus is definitely unable to earn a living wage 
in any other type of job, or in any situation where his employer 
is not willing to be 100 percent flexible for up to 3 to 6 months 
at a time with respect to his schedule and productivity.    

The RO then referred the case to the Director of Compensation and 
Pension (C&P) Services to determine whether an extraschedular 
evaluation is warranted.  In correspondence dated in June 2010, 
the Director determined that entitlement to a TDIU evaluation and 
an increased rating on an extraschedular basis pursuant to the 
provision of 38 C.F.R. §§ 3.321(b)(1) or 4.16(b) was not 
warranted because the evidence failed to show an exceptional or 
unusual disability picture that rendered application of the 
regular rating schedular standards impractical or that the 
Veteran's headache disorder precluded his ability to secure and 
maintain gainful employment.  Specifically, the Director noted 
that although the Veteran was limited to only working in an 
environment with a flexible work schedule, he was still able to 
secure and maintain gainful employment, even during times of 
severe headaches.

The Board notes that the claims file contains differing opinions 
as to whether the Veteran's service-connected cluster headaches 
render him unable to secure or follow a substantially gainful 
occupation.  It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the credibility 
and weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The January 2005 VA examiner opined that the Veteran is unable to 
secure or follow a substantially gainful occupation solely as a 
result of his service-connected cluster headaches.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.  However, the record shows that the 
Veteran is currently employed as an independent contractor.  
Although the RO attempted to secure additional information 
concerning the Veteran's annual income in order to determine 
whether his current job could be considered a "substantially 
gainful occupation," the Veteran failed to produce this 
information to VA.  Further, the July 2009 VA examiner as well as 
the Director of C&P Services determined that the Veteran was 
capable of working at his current job despite his service-
connected cluster headaches.  

Furthermore, the August 2007 SSA decision which determined that 
the Veteran was disabled due to cluster headaches found that he 
had not engaged in substantial gainful activity since March 5, 
2003, the date of his initial termination from Precision 
Glassblowing.  This decision further found that his work at 
Precision Glassblowing as an independent contractor since 
December 2006 was not substantial gainful activity because it was 
"the beginning of a trial work period and ends in August 2007."  
However, as of his July 2009 VA examination, the Veteran was 
still doing business with Precision Glassblowing as an 
independent contractor.  Therefore, his professional relationship 
with Precision Glassblowing can no longer be considered a 
temporary "trial work period" that ends in August 2007, as it 
has already lasted at least two years.  As the Veteran failed to 
provide any information about his current relationship with 
Precision Glassblowing, to include information regarding the type 
of employment in which he participated, the number of hours 
worked, and his weekly salary, the Board cannot conclude that his 
current work does not constitute substantial gainful activity.  

At this time the Board also points out that "the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Veteran has not submitted any evidence 
or information in support of his contention that he is cannot 
maintain substantially gainful employment.  As previously noted, 
by letter dated in December 2008 the RO asked the Veteran to 
submit information with regard to his employment weekly status 
and his wages.  No such evidence was submitted.  The Board also 
notes that the Veteran's headaches disability is rated as 50 
percent disabling.  Based on the fact of this case, the assigned 
50 percent rating represents the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  More importantly, his service-connected disability 
does not render him totally disabled. 

For all the foregoing reasons, the Board finds that the claim for 
TDIU must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


